DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (WO 2016/147733 A1) in view of Ishikawa et al. (JP 2015-113414 A), or in the alternative, for claims 15-16, Fujimoto in view of Ishikawa and Zhao (JP 2016-011365 A) where US Pub. 2018/0067234 A1 will be used as English language equivalent to the WO publication and all citations will be to the US publication.
Regarding claims 1, 2, 5, 10, 15, and 16, Fujimoto discloses a hard coat laminated film having a first hard coat and transparent resin layer where the first hard coat does not include inorganic particles but does comprise 100 parts by mass polyfunctional (meth)acrylate which is curable with active energy rays, 0.01 to 7 part by mass water repellent, and 0.1 to 10 parts by mass resin microparticles with an average particle diameter of 0.5 to 10 microns (abstract and [0034]). The laminated film has a total light transmission of at least 85% and a Y value for an XYZ color system of 1.5 to 4.2% (abstract). 
Fujimoto does disclose the first hard coat comprising a silane coupling agent. However, the silane coupling agent is considered one of the optional additional components listed in instant claim 1, including but not limited to the leveling agent, fouling inhibitor, or antistatic agent. Thus, the silane coupling agent is not considered excluded from the claimed first hard coat. Further, to the extent the silane coupling agent is not considered one of the optional additives, it has been held that the omission of an element and its function is obvious if the function of the element is not desired (see MPEP 2144.04 II. A and Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the silane coupling agent may be excluded from the first hard coat composition in Fujimoto to save on material cost where adhesion to another layer is not required or with the substitution of a priming or adhesion layer between the two layers to improve adhesive properties. 
Fujimoto does not generally disclose the no scratch property in instant claim 2 but does specifically disclose the property in the examples (Tables 6 to 16, abrasion resistance 2 and see [0182]-[0187] which gives a definition for abrasion resistance 2). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the hard coat laminated film should have the no scratch property as claimed as taught in the examples in Fujimoto to have a film with abrasion resistance ([0006]).
Fujimoto does not specifically disclose the (meth)acrylate is a copolymer of a polyfunctional (meth)acrylate and polyfunctional thiol which has secondary thiol groups with a mass average molecular weight of 5,000 to 200,000.  
Ishikawa discloses a curable resin composition that may be used as a hard coat optical material which has scratch resistance ([0001]-[0003] and [0013]) comprising a copolymer of a polyfunctional (meth)acrylate and a polyfunctional thiol with an equivalent ratio of 30/1 to 2/1 and a weight average molecular weight of 1,000 to 50,000 ([0008], [0035], [0041] and [0043]). The polyfunctional thiol is pentaerythritol tetrakis (3-mercaptobutyrate) ([0040]) which is considered to disclose a compound with secondary thiol groups (see instant Specification, [0273] which discloses a compound with secondary thiol groups being pentaerythritol tetrakis(3-mercaptobutyrate)).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the polyfunctional (meth)acrylate in Fujimoto should be replaced with the copolymer of polyfunctional (meth)acrylate and polyfunctional thiol, specifically pentaerythritol tetrakis(3-mercaptobutyrate) which contains secondary thiol groups as taught in Ishikawa with a molecular weight of 1,000 to 50,000 and equivalent ratio of 30/1 to 2/1 to have a component that has high surface hardness and scratch restoration as well as scratch resistance (Ishikawa, [0013], [0037], [0040] and [0043]).
In the alternative, specifically regarding claims 15 and 16, to the extent the use of pentaerythritol tetrakis (3-mercaptobutyrate) is not considered to disclose the thiol compound having secondary thiol groups, Zhao discloses an ultraviolet curable hard coat agent ([0001]) comprising a polyfunctional urethane acrylate oligomer and polyfunctional thiol compound ([0004]) where the thiol compound promotes the ultraviolet curing reaction and assures curing shrinkage is small ([0012]) and where a tetrafunctional secondary thiol group is preferred because of its high crosslinking efficiency ([0014]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the thiol compound in Fujimoto in view of Ishikawa should be a thiol compound that contains secondary thiol groups as taught in Zhao to increase crosslinking efficiency (Zhao, [0014]).
Regarding claims 3 and 8, Fujimoto discloses the hard coat laminated film comprising a resin film, second hard coat (third hard coat) and first hard coat where the second hard coat includes inorganic particles (abstract).
Regarding claims 4 and 9, Fujimoto in view of Ishikawa discloses the film of claim 1 or 2 as discussed above. Fujimoto in view of Ishikawa does not specifically disclose the sulfur content in the copolymer is 0.1 to 12% by mass. However, Ishikawa discloses the equivalent ratio of the (meth)acryloyl group in the polyfunctional (meth)acrylate to thiol group in the polyfunctional thiol is 30/1 to 2/1 so that the crosslink density does not become too high which would reduce scratch stability and flexibility and so the crosslink density is not too low which would decrease surface hardness (Ishikawa, [0041]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the equivalent ratio which will determine the sulfur content can be manipulated to be in the range taught in Ishikawa including at values that the fall within the claimed sulfur content range to balance the crosslink density and the resulting surface hardness and scratch stability and flexibility. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the sulfur content involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Regarding claims 6 and 11, Fujimoto discloses the water repellent being a (meth)acryloyl group-containing fluorine-based water repellent ([0040]-[0041]).
Regarding claims 7 and 12, the hard coat laminated film in Fujimoto is considered an article and it is further used in an image display apparatus (article) ([0006] and [0019]).
Regarding claims 13 and 14, Fujimoto discloses a third hard coat (corresponding to the claimed second hard coat) in the order from the surface layer side of first hard coat, second hard coat, transparent resin film, and third hard coat ([0127]) where the third hard coat has the same components as the second hard coat ([0129]) which include a 100 parts by mass of (A) a copolymer of a polyfunctional (meth)acrylate and a 0.01 to 1 part by mass leveling agent ([0068] and [0082]). 
Fujimoto does not specifically disclose the (meth)acrylate is a copolymer of a polyfunctional (meth)acrylate and polyfunctional thiol.
Ishikawa discloses a curable resin composition that may be used as a hard coat optical material which has scratch resistance ([0001]-[0003] and [0013]) comprising a copolymer of a polyfunctional (meth)acrylate and a polyfunctional thiol in with an equivalent ratio of 30/1 to 2/1 and a weight average molecular weight of 1,000 to 50,000 ([0008], [0035], [0041] and [0043]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the polyfunctional (meth)acrylate in Fujimoto should be replaced with the copolymer of polyfunctional (meth)acrylate and polyfunctional thiol taught in Ishikawa to have a component that has high surface hardness and scratch restoration as well as scratch resistance (Ishikawa, [0013], [0037], [0040] and [0043]).
Claim 1-3, 6-8, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (WO 2016/147733 A1) in view of Iwasaki et al. (JP 2016-060839 A) where US Pub. 2018/0067234 A1 will be used as English language equivalent to the WO publication and all citations will be to the US publication.
Regarding claims 1, 2, 15, and 16, Fujimoto discloses a hard coat laminated film having a first hard coat and transparent resin layer where the first hard coat does not include inorganic particles but does comprise 100 parts by mass polyfunctional (meth)acrylate which is curable with active energy rays, 0.01 to 7 part by mass water repellent, and 0.1 to 10 parts by mass resin microparticles with an average particle diameter of 0.5 to 10 microns (abstract and [0034]). The laminated film has a total light transmission of at least 85% and a Y value for an XYZ color system of 1.5 to 4.2% (abstract). 
Fujimoto does disclose the first hard coat comprising a silane coupling agent. However, the silane coupling agent is considered one of the optional additional components listed in instant claim 1, including but not limited to the leveling agent, fouling inhibitor, or antistatic agent. Thus, the silane coupling agent is not considered excluded from the claimed first hard coat. Further, to the extent the silane coupling agent is not considered one of the optional additives, it has been held that the omission of an element and its function is obvious if the function of the element is not desired (see MPEP 2144.04 II. A and Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the silane coupling agent may be excluded from the first hard coat composition in Fujimoto to save on material cost where adhesion to another layer is not required or with the substitution of a priming or adhesion layer between the two layers to improve adhesive properties. 
Fujimoto does not generally disclose the no scratch property in instant claim 2 but does specifically disclose the property in the examples (Tables 6 to 16, abrasion resistance 2 and see [0182]-[0187] which gives a definition for abrasion resistance 2). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the hard coat laminated film should have the no scratch property as claimed as taught in the examples in Fujimoto to have a film with abrasion resistance ([0006]).
Fujimoto does not specifically disclose the (meth)acrylate is a copolymer of a polyfunctional (meth)acrylate and polyfunctional thiol.
Iwasaki discloses a curable composition with excellent anti-blocking property which can form a film with high hardness and excellent storage stability ([0001] and [0009]) comprising a thiol compound with a secondary thiol group and an ester-based polymer ([0010] and [0025]) specifically a (meth)acrylic acid ester-based polymer ([0014]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the polyfunctional (meth)acrylate in Fujimoto should be reacted with a thiol compound with secondary thiol groups as taught in Iwasaki to have high hardness and so the progress of unintended reaction is suppressed to have excellent storage stability (Iwasaki, [0025] and [0086]-[0087]).
Regarding claims 3 and 8, Fujimoto discloses the hard coat laminated film comprising a resin film, second hard coat (third hard coat) and first hard coat where the second hard coat includes inorganic particles (abstract).
Regarding claims 6 and 11, Fujimoto discloses the water repellent being a (meth)acryloyl group-containing fluorine-based water repellent ([0040]-[0041]).
Regarding claims 7 and 12, the hard coat laminated film in Fujimoto is considered an article and it is further used in an image display apparatus (article) ([0006] and [0019]).
Regarding claims 13 and 14, Fujimoto discloses a third hard coat (corresponding to the claimed second hard coat) in the order from the surface layer side of first hard coat, second hard coat, transparent resin film, and third hard coat ([0127]) where the third hard coat has the same components as the second hard coat ([0129]) which include a 100 parts by mass of (A) a copolymer of a polyfunctional (meth)acrylate and a 0.01 to 1 part by mass leveling agent ([0068] and [0082]). 
Fujimoto does not specifically disclose the (meth)acrylate is a copolymer of a polyfunctional (meth)acrylate and polyfunctional thiol.
Iwasaki discloses a curable composition with excellent anti-blocking property which can form a film with high hardness and excellent storage stability ([0001] and [0009]) comprising a thiol compound with a secondary thiol group and an ester-based polymer ([0010] and [0025]) specifically a (meth)acrylic acid ester-based polymer ([0014]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the polyfunctional (meth)acrylate in Fujimoto should be reacted with a thiol compound with secondary thiol groups as taught in Iwasaki to have high hardness and the progress of unintended reaction is suppressed to have excellent storage stability (Iwasaki, [0025] and [0086]-[0087]).

Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive. 
Applicant argues independent claims 1 and 2 are not disclosed by the cited references where the coating material for the first hard coat consists of (α), (B), and (C) and specific optional components but does not contain silane coupling agent which is in the composition forming the first hard coat in Fujimoto where the silane coupling agent acts to enhance adhesiveness to the transparent film and second hard coat. Applicant argues that it would not have been obvious to remove the silane coupling agent from the coating material in Fujimoto where Fujimoto teaches away from removing it from the composition.
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first hard coat does not contain silane coupling agent) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claim is to a hard coating composition which contains components (α), (B), and (C) and various optional components including an antistatic agent, leveling agent, and fouling inhibitor and other components. None of these optional components are defined nor is there is a limited list of specific compounds which satisfy these additives. Although a silane coupling agent does improve adhesive properties, it also provides other benefits like improving fouling properties, acting as a dispersant to improve leveling properties, or even providing antistatic properties. Thus, the silane coupling agent could be considered many of the optional additives listed in instant claims 1 and 2. Thus, even with the silane coupling agent, Fujimoto is considered to disclose the composition as claimed. 
Further, it is considered obvious to omit an element in a composition where the property is not needed. Thus, where strong adhesive properties are not required, it would be obvious to one of ordinary skill in the art to omit the silane coupling agent from the coating in Fujimoto (see discussion above). Still further, Fujimoto is not considered to teach away from omitting the silane coupling agent. Instead Fujimoto is considered to teach that the use of a silane coupling agent has a positive result but one of ordinary skill in the art would still be able to form a desired hard coating composition which omits the additional adhesiveness properties taught in Fujimoto or design an alternate way to achieve adhesive properties through the use of an adhesive layer. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). 
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejections over the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783